674 N.W.2d 808 (2004)
2004 ND 32
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 4, WITH CHAMBERS IN MINOT, NORTH DAKOTA, NORTHWEST JUDICIAL DISTRICT.
No. 20040017.
Supreme Court of North Dakota.
February 18, 2004.
PER CURIAM.
[¶ 1] On January 7, 2004, the Honorable Gary A. Holum, Judge of the District Court, with chambers in Minot, Northwest Judicial District, notified the Supreme Court of his intention not to seek reelection when his term ends December 31, 2004. Under Section 27-05-02.1(4) a vacancy is created.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] Under N.D. Sup.Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the Northwest Judicial District was posted January 10, 2004, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through February 17, 2004. For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of the vacancy.
[¶ 4] A Report containing population and caseload trends, and other criteria identified in N.D. Sup.Ct. Admin. R. 7.2, Section 4, was filed February 17, 2004, by the Northwest Judicial District.
[¶ 5] Under the criteria of Section 4 of N.D. Sup.Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data.
[¶ 6] This Court determines that the office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship No. 4 at Minot in the Northwest Judicial District be filled, that an election for this office be held, and that this office appear on the 2004 primary and general election ballots in North Dakota.
[¶ 8] GERALD W. VANDE WALLE, C.J., CAROL RONNING KAPSNER, MARY MUEHLEN MARING, DALE V. SANDSTROM, and WILLIAM A. NEUMANN, JJ., concur.